PER CURIAM:
Timothy Earl Brown appeals the district court’s order declining to grant a downward sentencing departure, following this Court’s limited remand. The sole conten*882tion Brown pursues on appeal is that he was entitled to a new sentencing hearing upon remand so that he could be present during resentencing and be given an opportunity to allocute. We conclude that a new sentencing hearing was unnecessary to decide the issue on remand. Accordingly, we affirm the district court’s order upon remand. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED